— Appeal by the defendant from a judgment of the County Court, Nassau County (Ain, J.), rendered February 17, 1984, convicting him of grand larceny in the second degree, criminal possession of stolen property in the first degree and unauthorized use of a vehicle in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
While the record discloses that the People failed to comply with Penal Law § 450.10, such noncompliance was not in bad faith and did not prejudice the defendant. Therefore, dismissal of the indictment or modification of the judgment is not warranted (see, People v Angelo, 93 AD2d 264; People v Washington, 110 AD2d 797; People v Lopez, 123 Misc 2d 134). Lazer, J. P., Mangano, Gibbons and Bracken, JJ., concur.